Citation Nr: 1428166	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-06 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1995 until June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was previously before the Board in December 2013.  The Board remanded the claim for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013 the Board remanded the Veteran's claim to obtain outstanding treatment records and provide the Veteran with a VA examination addressing the etiology of his low back disability.  The Veteran is entitled to substantial compliance with the Board's December 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The record shows that the Veteran provided an authorization and consent form for the RO to obtain the records from Dr. Jayne Gipson at Chiropractic Memphis, from whom the Veteran received treatment for low back pain from May 3, 2010 to June 18, 2010 and from Dr. Philip Mintz and Dr. Samuel Summers at Forest Hill Family Practice, from whom the Veteran received treatment for his back pain from February 2012 through the present.  These records are not associated with the Veteran's claims file, nor has a negative response in writing been associated with the Veteran's claims file.  Therefore, it cannot be concluded that the Board's prior request to obtain the Veteran's outstanding treatment records has been fully addressed.  This will require a remand.

Pursuant to the Board's remand directives, a VA examination was conducted in February 2014.  The Board finds that the VA examination is insufficient as it does not appear that the claims folder was reviewed by the examiner.  The examiner opined that the condition is less likely than not incurred or caused by the claimed in-service injury, event, or illness.  The examiner's rationale is that back pain is multifactorial, common in the populace and not likely related to one instance of strain 20 years ago given that the majority of Americans will have low back pain at some point in their lives and most will improve.  While the examiner noted the strain in service in 1995, he did not consider the additional diagnosis of low back strain in service in January 1998.  

Additionally, the February 2014 examination report noted that the Veteran has never been diagnosed with a thoracolumbar spine (back condition).  In making this notation, the examiner did not consider the diagnosis of low back strain in service; the May 2010 private treatment records showing diagnoses of lumbar sprain/ strain, subluxation (lumbar), and radiculitis (lumbar); the May 2010 x-ray analysis report revealing moderate osteoarthritis of L4 and L5; or the July 2010 VA examiner's diagnosis of chronic muscular low back pain.  The examiner also did not acknowledge and discuss the Veteran's report of back pain since service.

The February 2014 VA examination fails to comply with the Board's remand directives and is therefore inadequate.  The Board finds that the claim must be remanded to ensure that a sufficient VA examination is obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall, 11 Vet. App. at 271.

The new VA examination must address whether the Veteran has a current low back disability and whether the low back disability is related to or had its onset in service.  In rendering such opinion, the examiner must specifically consider the Veteran's lay statement that his back problem has continued since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The examiner must also consider the diagnosis of low back strain in service in December 1995 and January 1998; the May 2010 private treatment records showing diagnoses of lumbar sprain/ strain, subluxation (lumbar), and radiculitis (lumbar); the May 2010 x-ray analysis report revealing moderate osteoarthritis of L4 and L5; and the July 2010 VA examiner's diagnosis of chronic muscular low back pain.  

Finally, the Veteran may have received additional treatment in the intervening time. Therefore, on remand, any outstanding VA and non-VA records pertaining to his low back disability that are not already of record should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his low back disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service lower back symptoms as well as any medical evidence addressing whether his back disability is related to or had its onset in service.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination with an examiner other than the examiners who performed the July 2010 and February 2014 VA examinations.  The claims folder should be made available and reviewed by the examiner and all necessary tests, including an x-ray, should be conducted.  

The examiner must opine as to whether it is at least as likely as not that the Veteran's low back disability was related to or had its onset in service, to specifically include his lower back strains in service in December 1995 and January 1998.

In offering this opinion, the examiner must acknowledge and discuss the Veteran's report that he has had chronic back pain since service.  The examiner must also acknowledge and discuss the May 2010 private treatment records showing a diagnosis of lumbar sprain/ strain, subluxation (lumbar), and radiculitis (lumbar); the May 2010 x-ray analysis report revealing moderate osteoarthritis of L4 and L5; and the July 2010 VA examiner's diagnosis of chronic muscular low back pain.

If arthritis is diagnosed, the examiner must specifically comment on the Veteran's statement that his back condition has continued since service.

All opinions expressed should be accompanied by supporting rationale in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

4.  Then readjudicate the appeal.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



